Title: To Thomas Jefferson from Jacob Vernes, [ca. 16 April 1789]
From: Vernes, Jacob
To: Jefferson, Thomas


[L’Orient, ca. 16 Apr. 1789.] Acknowledges TJ’s letter of the 12th: “J’y vois avec peine le dessein que vous formez de vous éloigner d’un paÿs où le commerce de France trouvoit dans ses relations avec l’Amérique un protecteur si éclairé. J’espère que vôtre absence sera courte, et qu’à vôtre retour vous trouverez enfin chez nous une administration moins embarrassée de détails, et les objets de commerce soumis à une discussion publique.”—He would be flattered to be able to enjoy TJ’s company in that port, but he sees no possibility of that: there were in port only three little ships of 100 to 120 tons, destined for Boston and ready to leave. Two will have gone before TJ could reply and they are already filled. The third will sail in 8 to 10 days, but it is of too small  burden and too poorly fitted for him to be willing to see TJ take her.—No ships are expected from the United States. Yet if one should arrive, he will notify TJ and will delay her departure until he receives a reply.—“J’ai mille remerciments à vous faire, Monsieur, de l’arrêt sur les huiles que vous avez eu la bonté de m’envoyer. J’attendois pour y répondre l’occasion de quelque information qui pût vous intéresser. Ma maison a reçu un chargement de tabac de Virginie. Il revient icy à 31₶. Tare reelle, et la ferme nous en offre 28₶. 10s. Tare 15 ⅌ %.”—He has finally seen to it that the Irish smugglers will be tolerated in that port. This is an outlet for James and York river tobaccoes. Will write TJ on his own projects before he departs: “Je vous prie, Monsieur, de disposer de moi soit d’Europe soit d’Amérique, et d’être persuadé du vif desir que j’ai de vous donner des preuves de la haute considération que j’ai conçue pour vôtre caractère personnel.” [In postscript:] “Les Députations de la Province se font tranquillement. La Noblesse n’enverra que 8 députés, au lieu de 22 qu’on lui accorde. Elle paroit prévoir qu’elle a perdu la partie. Elle veut que ses députés assistent aux Etats généraux à sa défaite, et sans doute au lieu d’y accéder ces deputés protesteront contre la perte des privileges de la province.”
